Case 3:19-cv-08090-DJH Document 1-4 Filed 03/28/19 Page 1 of 3
                                                                                                    Case 3:19-cv-08090-DJH Document 1-4 Filed 03/28/19 Page 2 of 3




                                                                                              1   Green Liability Companies I through V are currently unknown to Todd, and when he
                                                                                              2   ascertains the true names of said Defendants, he will amend this Complaint to set forth
                                                                                              3   same.
                                                                                              4             5.       The acts and events complained of herein occurred in Coconino County,
                                                                                              5   Arizona.
                                                                                              6             6.       On December 27, 2016 at approximately 6:30 p.m., Todd and his partner,
                                                                                              7   Mark Bauer (“Mark”), were guests at the El Tovar Hotel and patrons at the Restaurant
                                                                                              8   while vacationing at the Grand Canyon. They had planned to stay overnight and then be
                                                                                              9   on their way back to California to continue their vacation into New Year’s Eve.
HYMSON GOLDSTEIN PANTILIAT& LOHR, P.C.




                                                                                             10             7.       While dining at the Restaurant, Todd questioned the waitress several times
                                         Telephone: 480-991-9077 / Facsimile: 480-443-8854




                                                                                             11   to confirm that the French soup on the menu could be prepared gluten-free. The waitress
                                               14646 N. Kierland Boulevard, Suite 255




                                                                                             12   reassured Todd that the Soup could be prepared gluten-free by removing the crouton and
                                                     Scottsdale, Arizona 85254
                                                      Attorneys & Counselors




                                                                                             13   specifically mentioned that the kitchen was equipped with an area to prepare foods for
                                                                                             14   people with gluten allergies. Todd asked the waitress to confirm with the chef that there
                                                                                             15   was no gluten in the base of the Soup. After receiving final confirmation from the chef,
                                                                                             16   Todd felt assured that the Soup was gluten-free and ordered that along with a duck entree
                                                                                             17   with rice (rice pilaf was not gluten-free and Todd switched) and vegetables.
                                                                                             18             8.       At the time Todd suffered from Celiac Disease (an autoimmune disorder
                                                                                             19   where gluten foods damage the small intestines). Therefore, he is extremely careful not
                                                                                             20   to consume any foods that contain gluten.
                                                                                             21             9.       During dinner, Todd ate what he believed to be gluten-free food.
                                                                                             22             10.      Within 1-2 hours following dinner, Todd was not feeling well and
                                                                                             23   progressively throughout that evening, his symptoms intensified into waves of nausea,
                                                                                             24   radiating abdominal pain, a migraine headache, vomiting, and then diarrhea.
                                                                                             25             11.      It was later determined that the Restaurant served Todd food that contained
                                                                                             26   gluten.
                                                                                             27

                                                                                             28
                                                                                                                                               2
                                                                                                  911030:1/21068-00:PD
                                                                                                  1627754v1
                                                                                                    Case 3:19-cv-08090-DJH Document 1-4 Filed 03/28/19 Page 3 of 3




                                                                                              1             12.      As a result of the foregoing, Todd suffered severe and permanent personal
                                                                                              2   injuries more fully discussed infra.
                                                                                              3                                     FIRST CAUSE OF ACTION
                                                                                              4            13.       Todd restates and realleges the allegations set forth in paragraphs 1 through
                                                                                              5   12 as if they were fully set forth herein.
                                                                                              6            14.       The direct and proximate cause of Todd’s injuries was Xanterra’s
                                                                                              7   negligence in serving Todd food that contained gluten.
                                                                                              8            15.       Xanterra’s negligence caused serious personal injuries to Todd that
                                                                                              9   included, but were not limited to: gastroenteritis, nausea, dehydration, damage to his
HYMSON GOLDSTEIN PANTILIAT& LOHR, P.C.




                                                                                             10   pancreas, diabetes, and emotional distress.
                                         Telephone: 480-991-9077 / Facsimile: 480-443-8854




                                                                                             11            16.       As a further direct and proximate cause of Xanterra’s negligence, Todd has
                                               14646 N. Kierland Boulevard, Suite 255




                                                                                             12   suffered, and will continue to suffer, for an indefinite time, great pain, suffering,
                                                     Scottsdale, Arizona 85254
                                                      Attorneys & Counselors




                                                                                             13   significant discomfort and loss of quality of life.
                                                                                             14            17.       As a further direct and proximate cause of Xanterra’s negligence in serving
                                                                                             15   food that contained gluten, Todd has incurred, and will expect to incur, further expenses
                                                                                             16   for necessary medical care and treatment for the rest of his life.
                                                                                             17            WHEREFORE, Plaintiff demands Judgment against Defendants and each of them,
                                                                                             18   for damages in an amount to be proven at trial, plus costs incurred herein and interest at
                                                                                             19   the legal rate on the foregoing amounts, and such other further relief as the Court deems
                                                                                             20   just on the premises.
                                                                                             21            DATED this 6th day of March 2019.
                                                                                             22                                    HYMSON GOLDSTEIN PANTILIAT & LOHR, PLLC
                                                                                             23

                                                                                             24
                                                                                                                                   _______________________________________
                                                                                             25
                                                                                                                                   Eddie A. Pantiliat
                                                                                             26                                    Lori N. Brown
                                                                                                                                   Attorneys for Plaintiff
                                                                                             27

                                                                                             28
                                                                                                                                                3
                                                                                                  911030:1/21068-00:PD
                                                                                                  1627754v1
